Citation Nr: 0604131	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  97-09 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for the residuals of a 
fracture of the right ring finger, with post-traumatic 
arthritis and limitation of motion of ring and little 
fingers, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


INTRODUCTION

The veteran served on active duty from May 1980 to July 1980, 
and from October 1981 to November 1985.  



This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1996 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  It has been returned to 
the Board following a January 2004 remand. 

In a statement dated in October 1996, the veteran claims that 
his whole arm is affected by his service-connected residuals 
of a fracture of the right ring finger, with post-traumatic 
arthritis and limitation of motion of ring and little finger.  
This matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran fractured his right (minor) fourth metacarpal 
(ring finger) in service and underwent an open reduction and 
pin fixation.  

2.  The veteran's residuals of a fracture of the right ring 
finger are manifested by flexion of the metacarpophalangeal 
MCP joint to 55 degrees; extension to 0 degrees, proximal 
interphalangeal (PIP) flexion to 65 degrees, extension to 0 
degrees; distal interphalangeal (DIP) joint flexion to 30 
degrees and extension to 0 degrees.  

3.  The veteran' right fifth (little) finger has flexion of 
the MCP and PIP joints to 65 degrees and extension to 0 
degrees; flexion of the DIP joint is to 30 degrees with 
extension to 0 degrees.  

4.  The veteran lacks 2 centimeters to touch the tip of 
little finger to the proximal transverse crease of the palm 
and lacked 3 centimeters to touch the tip of the fourth 
finger to the proximal transverse crease of the palm.  




CONCLUSION OF LAW

The criteria for an increased evaluation of the residuals of 
a fracture of the right ring finger, with post-traumatic 
arthritis and limitation of motion of ring and little finger 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, including §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.68, Diagnostic Codes 
(DCs) 5003, 5155, 5223, 5227, 5230 (2002 & 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected residuals of a 
fracture of the right ring finger, with post-traumatic 
arthritis and limitation of motion of ring and little finger 
have increased in severity to the extent it precludes him 
from working.  

His service medical records show that he fractured the right 
fourth metacarpal digit of his non-dominant hand and 
underwent an open reduction and pin fixation.  Service 
connection was granted and his disability has been 
continuously rated as 10 percent disabling since December 
1985 under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5223 
(2002).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
The veteran's service-connected disorder takes into 
consideration the disability of both the 4th and 5th fingers 
of the right hand, rating the condition as favorable 
ankylosis of the right 4th and 5th fingers and accordingly 
assigned a 10 percent rating pursuant to Diagnostic Code 5223 
since 1985.   (See 38 C.F.R. § 4.71a, Diagnostic Code 5223, 
under both old and revised regulations, as set forth in the 
Laws and Regulations directly below.)  Unfavorable ankylosis 
of these fingers warrants a 20 percent rating under DC 5219.  

This claim originates from a filing received in January 1995.  
Effective on August 26, 2002, the regulations pertaining to 
evaluations for finger disabilities changed.  See 64 Fed. 
Reg. 25202-25210 (May 11, 1999).  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) ("[S]tatutes 
or regulations liberalizing the criteria for entitlement to 
compensation . . . may be applied to pending claims because 
their effect would be limited to matters of prospective 
benefits."); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
as in this case, the veteran is not entitled to consideration 
of the amended regulations prior to the established effective 
date.  See 38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-
2000 (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

Finally, the veteran was informed of the new regulations in 
the September 2005 Supplemental statement of the case, and 
the Board may proceed with a decision on the merits of the 
claim, with consideration of the original and revised 
regulations, without prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Analysis of claim prior to August 26, 2002

Under the regulations in effect prior to August 26, 2002, 
Diagnostic Code 5223 applies a 10 percent maximum rating to 
favorable ankylosis of the ring finger and little finger.  
Diagnostic Code 5227 provides a noncompensable rating for 
favorable or unfavorable ankylosis of the ring or little 
finger.  The note following that code indicates that 
extremely unfavorable ankylosis of the ring finger would be 
rated as amputation under DC 5155.  Diagnostic Code 5219 
provides for a 20 percent maximum rating for unfavorable 
ankylosis of the ring and little finger.  The note following 
DC 5219, also in effect prior to August 26, 2002, addresses 
the circumstances under which extremely unfavorable ankylosed 
fingers will be rated as amputation.   

Ankylosis is defined by the regulations and is considered to 
be favorable when the ankylosis does not prevent flexion of 
the tips of the fingers to within 2 inches (5.1 centimeters) 
of median transverse fold of the palm; otherwise, the 
ankylosis is considered unfavorable.  Limitation of motion of 
less than one inch (2.5 centimeters) is not considered 
disabling.  Combination of finger amputations at various 
levels or of finger amputations with ankylosis or limitation 
of motion of the fingers will be rated on the basis of the 
grade of disability, i.e., amputation, unfavorable ankylosis, 
most representative of the levels or combinations.  With an 
even number of fingers involved, and adjacent grades of 
disability, the higher of two grades of disability is to be 
selected.  Favorable ankylosis of both the ring together and 
little finger is to be rated as 10 percent disabling.  DC 
5223.  See generally 38 C.F.R. § 4.71a, Codes 5220 to 5223 
and note (a) following Code 5223, effective prior to January 
2, 2002.  

The evidence in this case, which includes but is not limited 
to VA examinations conducted in April 2004, October 1997, 
November 1995, May 1987, as well as private treatment 
records, has never shown that the veteran has ankylosis of 
any kind, including unfavorable ankylosis in any joint of the 
effected fingers.  When examined in October 1997, he had full 
range of motion of all fingers in both hands.  April 2004 
examination showed he lacked 2 centimeters to touch the tip 
of little finger to the proximal transverse crease of the 
palm and lacked 3 centimeters to touch the tip of the fourth 
finger to the proximal transverse crease of the palm.  This 
later measurement does not meet the requirement under note 
(a) of DC 5223 which states the code applies to limited 
motion permitting flexion of the tips to within 5.1 
centimeters of the transverse fold of the hand.  The veteran 
is appropriately rated under the old regulation at 10 percent 
which takes into account functional impairment of the fingers 
caused by pain as was described most recently on VA 
examination in April 2004.  The 10 percent rating currently 
in effect contemplates the level of disability present that 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49; DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).  

Analysis of claim after August 26, 2002

The criteria for the evaluation of ankylosis and limitation 
of motion of the digits of the hands were changed effective 
as of January 2, 2002.  The revised regulation included a 
section that considered limitation of motion of individual 
digits in addition to favorable and unfavorable ankylosis of 
multiple and individual digits.  

Under DC 5223, favorable ankylosis of the ring and little 
fingers warrants a 10 percent rating.  Unfavorable ankylosis 
of the ring and little fingers is addressed under DC 5219 and 
warrants a 20 percent rating.  A note directs that ratings 
should consider whether rating as amputation is warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5219.  Diagnostic code 
5230 addresses limitation of motion of individual digits and 
provides a noncompensable evaluation for any limitation of 
motion of the ring or little finger.  Favorable or 
unfavorable ankylosis of either the ring finger or the little 
finger separately warrants a non compensable (zero percent) 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227.  A note 
provides that one should also consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  
The evidence of record does not demonstrate that the 
veteran's ring and little fingers are ankylosed as defined by 
38 C.F.R. § 4.71a.  As noted above, April 2004 examination 
showed he lacked 2 centimeters to touch the tip of little 
finger to the proximal transverse crease of the palm and 
lacked 3 centimeters to touch the tip of the fourth finger to 
the proximal transverse crease of the palm.  

In this case, the amended criteria provide that limitation of 
motion (which best describes the veteran's disability) to any 
extent for these two fingers warrants a noncompensable 
evaluation.  See 38 C.F.R. § 4.71, Diagnostic Code 5230 
(2005).  Thus, the former criteria are more favorable to the 
veteran's claim; however, such does not affect the 10 percent 
evaluation granted in this decision, as a disability rating 
in effect at the time the rating schedule is revised cannot 
be reduced due to a change in the rating schedule, unless the 
veteran's disability has shown an improvement.  Fugere v. 
Derwinski, 972 F.2d 331 (Fed. Cir. 1992); 38 C.F.R. § 
3.951(a) (2004).  Here, improvement has not been shown.

The Board notes the application of DeLuca v Brown, 8 Vet. 
App. 202 (1995), to the evaluation of the veteran's service-
connected disability under Diagnostic Code 5223 is not 
appropriate, as that Diagnostic Code does not contemplate 
limitation of motion; rather, it contemplates no motion, and 
thus would not serve as a basis to the grant of an increased 
evaluation.  See Johnson v. Brown, 9 Vet. App 7, 11 (1996) 
(holding that Diagnostic Code 5257 is not predicated on loss 
of range of motion and thus 38 C.F.R. §§ 4.40 and 4.45 are 
not applicable to a disability rated under that Diagnostic 
Code).  

The veteran is competent to report his symptoms.  To the 
extent that he has argued that he warrants more than a 10 
percent evaluation, the medical findings do not support his 
contentions.  The Board attaches greater probative weight to 
the clinical findings of a skilled, unbiased professional 
than to the veteran's statements.  The evidence does not 
demonstrate that the veteran is medically trained, and as a 
lay person, he is competent to testify to his personal 
observations of his symptoms. Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); but see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95, (1992) (a lay person is not competent to 
provide a medical diagnosis of the veteran's condition).  
Taking the veteran's contentions into account and the medical 
findings, an evaluation in excess of 10 percent for fracture 
of the fourth and fifth metacarpals of the right hand is not 
warranted.  To this extent, the preponderance of the evidence 
is against his claim, and there is no doubt to be resolved.  

Extra-schedular consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  38 
C.F.R. § 3.321(b)(1) (2005).  To accord justice, therefore, 
to the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  Id.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board has considered whether the service-connected 
residuals of a fracture of the right ring finger, with post-
traumatic arthritis and limitation of motion of ring and 
little finger warrant extra-schedular evaluations.  However, 
the clinical presentations of the veteran's service-connected 
disability are neither unusual nor exceptional such as to 
render impractical the application of the regular schedular 
standards.  The record, moreover, does not reflect frequent 
periods of hospitalization due to the disabilities or 
interference with employment to a greater degree than that 
contemplated by the regular schedular standards, which are 
based on average impairment of employment.  

The Board finds, accordingly, that the criteria for 
submission for assignment of an extra-schedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met as to the 
service-connected disabilities.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-159 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Notice and Assistance

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a September 1995 rating 
decision, the veteran's April 1994 claim for an increased 
disability rating was denied.  Only after the September 1995 
rating action was promulgated did VA, in March 2001 and March 
2004, provide notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
for an increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159(b) (2005).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by VA at those times, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, a 
Supplemental Statement of the Case (SSOCs), re-adjudicating 
the veteran's claim, was provided to the veteran.  This action 
essentially cured the error in the timing of the notice.

As for VA's duty to assist a veteran, the veteran's service 
medical records, private medical records, and VA medical 
records have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  The veteran was provided VA 
examinations in November 1995, October 1997, and April 2004 
to evaluate the severity of his service-connected disability.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Also, VA's efforts have complied with the 
instructions contained in the June 2001 and March 2004 
Remands from the Board.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Further development and further expending of 
VA's resources is not warranted.

	(CONTINUED ON NEXT PAGE)





ORDER

An evaluation of 10 percent for residuals of a fracture of 
the right ring finger, with post-traumatic arthritis and 
limitation of motion of ring and little finger is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


